In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-17-00454-CR


                             DUSTIN RYAN DUMONT, APPELLANT

                                                     V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 47th District Court
                                       Potter County, Texas
                   Trial Court No. 72,382-A, Honorable Dan L. Schaap, Presiding

                                           February 25, 2019

                                  MEMORANDUM OPINION
                     Before QUINN, C.J.,1 and CAMPBELL and PARKER, JJ.


      A jury convicted Dustin Ryan Dumont, appellant, of unauthorized use of a vehicle2

and sentenced him to five years’ confinement. Appellant argues that his conviction should

be reversed because there was no testimony that he knew he did not have the owner’s

consent to operate the vehicle. We affirm.




      1   Chief Justice Brian Quinn, not participating.

      2   See TEX. PENAL CODE ANN. § 31.07(a) (West 2016).
                                         Background


       An Amarillo firefighter bought a green 1998 Triumph Tiger motorcycle in early May

of 2016. A few weeks later, as he left for work one morning, he saw that the motorcycle

was gone from the driveway where he had parked it. He proceeded to his workplace,

planning to report the theft to the police once there. A police officer later took the

firefighter’s report at Amarillo Fire Station 9 at 34th and Western Street. Later that

evening, as the firefighter was standing outside the fire station, he heard the distinctive

sound of his motorcycle. Shortly thereafter, he saw a motorcycle being driven north on

Western Street. He was “fairly certain” the motorcycle was his, so he and three other

firefighters got in the firetruck and began to follow it. The motorcyclist drove up Western,

then west on the Interstate 40 access road, with the firetruck following. The firetruck’s

emergency lights and sirens were not activated.


       The motorcycle stopped at a residence on the corner of Lawson Street. The

firefighter exited the firetruck and approached the motorcyclist, who was later identified

as appellant. The firefighter commented that it was a “nice bike,” as he visually examined

the motorcycle. He recognized its unique stickers and saw that it had been spray-painted

black, the key on the gas tank had been drilled out, it had been “hotwired,” and it had a

fifteen-year-old license plate bolted onto it.        He also noticed several partially

disassembled motorcycles in the garage of the residence. The firefighter testified that

within a minute of the firefighters’ arrival, the entire house was closed up: the garage

door closed, the house’s lights were turned off, the doors were locked, and the people

who were outside the house “took off.” Appellant asked the firefighter to “just take the

bike and leave and let it go at that.”

                                             2
       Meanwhile, one of the other firefighters had called the police, who arrived within a

few minutes. Appellant told the police that his friend “Jason” had him drive the motorcycle

to the house. He did not know Jason’s last name or phone number. The officer searched

appellant with appellant’s consent, and found a small toggle switch, a device which can

be used to bypass the ignition system on a motorcycle, in his left front pocket. The officer

then detained appellant in the back of his patrol vehicle.        When he inspected the

motorcycle, he noticed that the ignition did not have a key in it and a bundle of wires was

sticking out, indicating that the motorcycle had been hotwired. The officer arrested

appellant on suspicion of unauthorized use of a motor vehicle.


       Appellant was interviewed in jail by another officer a few days later. He told that

officer that he saw the motorcycle on a trailer at Home Depot and that someone named

“Ambree” had him drive the motorcycle to Lawson Street. He maintained that he did not

steal the motorcycle and did not know it was stolen.


       At trial, appellant testified that he became aware of the motorcycle when his

brother told him that a friend had a bike for sale. Appellant said the seller had introduced

himself as Jason, and appellant did not find out until after he was out of jail that his real

name was Ambree. Appellant planned to meet the seller at Home Depot, but ended up

meeting him at the house on Lawson Street. When appellant arrived, he saw people

using jumper cables to start the motorcycle. Ambree and appellant agreed to a $600

sales price for the motorcycle. Appellant gave Ambree a $300 deposit and took the

motorcycle on a test drive, during which he cashed his paycheck then went home to take

a shower. Appellant drove back to the house on Lawson Street to pay Ambree the



                                             3
remaining $300 of the purchase price.3 He saw the fire truck when he dismounted. When

the firefighters approached, Ambree left on another motorcycle.


       Appellant testified that he believed Ambree was the owner of the motorcycle. He

said that he was nervous in his earlier interview with the police, which is why he gave

conflicting statements about the motorcycle. When asked if there was anything about the

motorcycle that made him believe Ambree was not the owner, appellant replied, “Well,

yeah, when – when I seen that the toggle switch – that he had a toggle switch to start it,

it kind of – but then I was – I thought that’s why it’s so cheap is because it’s got problems,

you know what I mean?”


                                         Applicable Law


       A person is guilty of unauthorized use of a vehicle “if he intentionally or knowingly

operates another’s . . . motor-propelled vehicle without the effective consent of the

owner.” TEX. PENAL CODE ANN. § 31.07(a). “[O]perating a vehicle is unlawful only if the

accused is aware that the operation of the vehicle is without the owner’s consent.” Battise

v. State, 264 S.W.3d 222, 227 (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d) (citing

McQueen v. State, 781 S.W.2d 600, 603 (Tex. Crim. App. 1989); Edwards v. State, 178

S.W.3d 139, 144 (Tex. App.—Houston [1st Dist.] 2005, no pet.)). “Testimony that the

[vehicle] owner did not give consent to operate his vehicle can be sufficient to support a

finding that an appellant knew he did not have consent to operate the vehicle.” Id. (citing

McQueen, 781 S.W.2d at 604-05; Edwards, 178 S.W.3d at 145).




       3Appellant testified he had about $460 in his wallet; however, the arresting officer and jail
bookkeeper both testified that appellant had $218 upon being booked into jail.

                                                 4
                                   Standard of Review


       Appellant argues on appeal that the evidence is insufficient to support his

conviction because the State failed to prove that he knew the owner had not consented

to his use of the motorcycle. When reviewing the sufficiency of the evidence, we view all

of the evidence in the light most favorable to the verdict to determine whether any rational

factfinder could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979);

see Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010). We consider both

direct and circumstantial evidence as well as all reasonable inferences that may be drawn

from that evidence. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).


                                         Analysis


       To support a conviction for unauthorized use of a vehicle, the evidence had to

establish that appellant was aware that the motorcycle’s owner did not consent to his

operation of the vehicle. See TEX. PENAL CODE ANN. § 31.07(a). Here, the firefighter

testified unequivocally that he did not give appellant or anyone else permission to drive,

ride, or possess his motorcycle. The Court of Criminal Appeals held in McQueen that a

motorcycle owner’s testimony that he did not consent to the defendant’s operation of his

motorcycle was legally sufficient to establish the defendant’s awareness that he lacked

the motorcycle owner’s consent. 781 S.W.2d at 604-05.


       Appellant contends there was no testimony that he knew Ambree did not own the

motorcycle. He further points to a lack of evidence indicating that the motorcycle was

being sold for an exceptionally low price, or that appellant had any connection to the


                                             5
house, or that he attempted to flee the scene. However, in addition to establishing a lack

of consent from the owner, the State highlighted the inconsistencies in appellant’s version

of events and presented evidence that the motorcycle had been recently painted and

hotwired. As to appellant’s testimony that he believed that Ambree owned the motorcycle

and that he had Ambree’s consent to drive it, the jury was free to reject this evidence. Id.

at 605.


       Viewing the evidence in the light most favorable to the jury’s verdict, the evidence

is sufficient to support the jury’s finding that appellant operated the motorcycle knowing

that such operation was without the owner’s effective consent.


                                        Conclusion


       We overrule appellant’s sole issue on appeal and affirm the trial court’s judgment.




                                                        Judy C. Parker
                                                           Justice



Do not publish.




                                             6